Name: Council Regulation (EC) No 2559/2000 of 16 November 2000 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  economic analysis;  communications
 Date Published: nan

 Avis juridique important|32000R2559Council Regulation (EC) No 2559/2000 of 16 November 2000 amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 293 , 22/11/2000 P. 0001 - 0002Council Regulation (EC) No 2559/2000of 16 November 2000amending Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EEC) No 2658/87(1) established a goods nomenclature, hereinafter referred to as the "Combined Nomenclature", and set out the conventional duty rates of the Common Customs Tariff.(2) By its Decision 97/359/EC of 24 March 1997 concerning the elimination of duties on information technology products(2), the Council approved, on behalf of the Community, the Agreement on trade in information technology products (ITA), together with the Communication on its implementation.(3) According to that Agreement, participants are to meet to consider any divergence among them in classifying information technology products, beginning with the products specified in Attachment B of the Annex thereto. This procedure brings to the fore changes to be made to the Community's tariff schedule, reproduced in Regulation (EEC) No 2658/87. Once they are agreed to by the participants to the Agreement, the said changes must be implemented as quickly as possible,HAS ADOPTED THIS REGULATION:Article 11. In Part Two of Annex I to Regulation (EEC) No 2658/87, CN code 8528 shall be amended as shown in the Annex to this Regulation.2. The amendments to the Combined Nomenclature subheadings provided for in this Regulation shall be applicable as TARIC subheadings until they are inserted into the Combined Nomenclature in accordance with Article 12 of Regulation (EEC) No 2658/87.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 October 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 November 2000.For the CouncilThe PresidentR. Schwartzenberg(1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Commission Regulation (EC) No 1264/2000 (OJ L 144, 17.6.2000, p. 6).(2) OJ L 155, 12.6.1997, p. 1.ANNEX>TABLE>